Loew, J.
There seems to be considerable doubt whether an injunction granted in supplementary proceedings binds property which has been received by the defendant between the granting of the injunction and its service upon the defendant.
In this case, the defendant received, after the injunction had been granted and before its service upon him, a check for one hundred dollars. After the service of the injunction he disposed of this check, and the plaintiff claims that this was a violation of the injunction, for which the defendant can be punished, as the order bound everything which the defendant had in his possession at the time of its service.
In support of this view is cited the case of Sands v. Roberts (8 Abb. Pr., 343), in which Judge Hilton evidently takes the view that the order affects property in the debtor’s hands at the time of the service of the order. On the other hand, it is contended that the order only affects property received, earned, or due before the making of the injunction order (Campbell v. Genet, 2 Hilt., 290, and cases there cited). This being a general term decision of this court, must control as long as it remains unreversed, and must control my decision.
Motion denied, without costs.